        Case 3:17-cv-01061-RMS Document 124 Filed 09/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                    Plaintiffs,                      Civil Action No.
                                                     3:17-cv-1061-RMS
                        v.

 U.S. CITIZENSHIP AND IMMIGRATION                    STIPULATION
 SERVICES, U.S. CUSTOMS AND BORDER                   AND
 PROTECTION, and U.S. DEPARTMENT OF                  ORDER
 STATE,

                   Defendants.


                       STIPULATION AND ORDER

      The parties hereby stipulate and agree that:

      1. CBP shall produce to Plaintiffs a draft Vaughn index comprised of the pages CBP fully

          withheld and ten percent of the pages CBP partially redacted in its productions to

          Plaintiffs in this FOIA action. See Dkt. No. 119 (Joint Status Report of September 14,

          2020).

      2. CBP shall produce the draft Vaughn index within 120 calendar days of the date on

          which Plaintiffs provide Defendants with their list of partially redacted pages to be

          included in the draft Vaughn index.



IT IS SO ORDERED.



Date: 9/30/2020                     _/s/Robert M. Spector, USMJ___________
                                    HONORABLE ROBERT M. SPECTOR
                                    UNITED STATES MAGISTRATE JUDGE
